Exhibit 10.5

 

AMENDMENT NO. 1 to SECOND AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT

 

This AMENDMENT NO. 1, dated as of January 1, 2015, to the SECOND AMENDED AND
RESTATED MANAGEMENT AND ADVISORY AGREEMENT (the “Management Agreement”), dated
as of August 6, 2009, by and among ARBOR REALTY TRUST, INC., a Maryland
corporation (“Parent REIT”), ARBOR REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Operating Partnership”), ARBOR REALTY SR, INC., a Maryland
corporation (“Sub-REIT” and together with the Parent REIT and the Operating
Partnership, the “Company”), and ARBOR COMMERCIAL MORTGAGE, LLC, a New York
limited liability company (together with its permitted assigns, “Manager”) is
made by and among the Company and the Manager.

 

W I T N E S S E T H :

 

WHEREAS, Ivan Kaufman has served as the Chief Executive Officer of the Company
and the Manager since the date of the Management Agreement and continues to
serve in both such positions;

 

WHEREAS, Mr. Kaufman has been an employee of the Company since the beginning of
the Company’s fiscal year ended December 31, 2014;

 

WHEREAS, the Company and Mr. Kaufman have entered into the Annual Incentive
Agreement as of the date hereof (the “Kaufman Annual Incentive Agreement”);

 

WHEREAS, the Company and the Manager desire to amend the Management Agreement on
the terms and conditions hereinafter set forth to reflect the employment status
of Mr. Kaufman and the terms of the Kaufman Annual Incentive Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             For so long as Mr. Kaufman is employed by the Company and serves
as its Chief Executive Officer, the Manager shall have no obligation under
Section 3 of the Management Agreement to devote the time of its Chief Executive
Officer to the Company’s activities.

 

2.             For so long as the Kaufman Annual Incentive Agreement is in
effect, (a) all salary and bonus amounts payable by the Company to Mr. Kaufman
shall be determined solely pursuant to the terms of the Kaufman Annual Incentive
Agreement and not the terms of Section 8 of the Management Agreement, and
(b) Mr. Kaufman shall not be considered a Covered Manager Employee (as defined
in the Original Agreement) or a Discretionary Bonus Recipient (as defined in the
Original Agreement).

 

3.             Except as modified pursuant to this Amendment, the Management
Agreement is ratified and confirmed in all respects.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Manager:

 

 

 

ARBOR COMMERCIAL MORTGAGE, LLC,

 

a New York limited liability company

 

 

 

By:

/s/ Ivan Kaufman

 

Name:

Ivan Kaufman

 

Title:

Chief Executive Officer

 

 

 

Parent REIT:

 

 

 

ARBOR REALTY TRUST, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Paul Elenio

 

Name:

Paul Elenio

 

Title:

Chief Financial Officer

 

and Executive Vice President

 

 

 

Operating Partnership:

 

 

 

ARBOR REALTY LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

By: Arbor Realty GPOP, Inc.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Paul Elenio

 

 

Name:

Paul Elenio

 

 

Title:

Chief Financial Officer

 

 

 

and Executive Vice President

 

 

 

Sub-REIT:

 

 

 

ARBOR REALTY SR, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Paul Elenio

 

Name:

Paul Elenio

 

Title:

Chief Financial Officer

 

and Executive Vice President

 

--------------------------------------------------------------------------------